

FOURTH AMENDMENT AND RESTATEMENT OF LOAN AGREEMENT AND PROMISSORY NOTE
 


THIS FOURTH AMENDMENT AND RESTATEMENT OF LOAN AGREEMENT AND PROMISSORY NOTE
(“Amendment and Note Restatement”) by and between BLINK COUTURE, INC., a
Delaware corporation (the "Maker") and REGENT PRIVATE CAPITAL, LLC, an Oklahoma
limited liability company (the "Payee") is dated as of March 15, 2010.   Each of
the Maker and the Payee are referred to herein as a “Party”, and collectively as
the “Parties.”


WHEREAS, on January 31, 2009, the Maker entered into a Loan Agreement and
Promissory Note (the “Original Note”) with Fountainhead Capital Management
Limited (“Fountainhead”), which Note was amended by a First Amendment to Loan
Agreement and Promissory Note, dated as of April 30, 2009, and subsequently
amended by a Second Amendment to Loan Agreement and Promissory Note, dated as of
July 31, 2010, and then further amended by a Third Amendment to Loan Agreement
and Promissory Note, dated as of October 31, 2009, in each case increasing the
principal amount of the Original Note (collectively referred to hereafter as the
“Note Amendments” and the Original Note and the Note Amendments, as amended and
restated by this Amendment and Note Restatement, hereinafter being referred to
as the “Note”);  and


WHEREAS, on December 29, 2009, in connection with certain transactions,
Fountainhead assigned all of its right, title and interest in and to the
Original Note, along with the Note Amendments including, without limitation, the
payment of all amounts due and payable thereunder, to the Payee; and


WHEREAS, pursuant to the provisions of the Original Note and the Note
Amendments, all outstanding principal and accrued interest thereon became due
and payable on or before January 31, 2010; and


WHEREAS, the Maker did not repay all of the outstanding principal and accrued
interest on or before January 31, 2010; and


WHEREAS, the Payee has not elected to declare the Maker in default under the
terms of the Original Note and the Note Amendments, as permitted pursuant to
Paragraph 5 of the Original Note, but instead has agreed to this Amendment and
Note Restatement extending the maturity date of the Note, upon the terms and
conditions provided herein; and


WHEREAS, the Maker has agreed to this Amendment and Note Restatement, upon the
terms and conditions provided herein;



--------------------------------------------------------------------------------


NOW THEREFORE, in consideration of the premises, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto hereby agree as follows:


1. Extension of Maturity Date.  Effective as of January 31, 2010, the maturity
date of the Original Note, which was January 31, 2010, shall be extended through
and until January 31, 2011, upon which date the Maker unconditionally promises
to pay to the order of the Payee, the principal sum then outstanding under this
Note together with accrued interest thereon.


2. Additional Advances.  The Parties hereby agree that during the period from
November 1, 2009 through January 31, 2010, Fountainhead and the Payee have made
additional advances to the Maker, in the aggregate amount of $33,493, in payment
of the Maker’s operating expenses during that period, so that effective as of
January 31, 2010, the total outstanding principal amount due and payable
pursuant to this Note was $123,946.
 
3. Interest.  Unpaid principal of this Note shall bear interest (computed on the
basis of a year of 365 days of actual days elapsed) of 6% per annum in cash or
kind, from the date hereof until such principal is paid.
 
4. Prepayment.  The Maker shall have the option to prepay any or all of the
principal amount due here­under, without penalty, at any time, together with
interest accrued thereon to the date of such prepayment.
 
5. Place of Payment.  All amounts payable hereunder shall be payable at the
address of the Payee at 5727 S. Lewis Avenue, Suite 210 Tulsa, OK 74105, unless
another place of payment shall be specified in writing by the Payee.
 
6. Event of Default.  It shall be an event of default (“Event of Default”), and
the then unpaid portion of this Note shall become immediately due and payable,
at the election of Payee, upon the occurrence of any of the following events:
 
(a) any failure on the part of Maker to make any payment hereunder when due,
whether by acceleration or otherwise;


(b) Maker shall commence (or take any action for the purpose of commencing) any
proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, moratorium or similar law or statute; or


(c) a proceeding shall be commenced against Maker under any bankruptcy,
reorganization, arrangement, readjustment of debt, moratorium or similar law or
statute and relief is ordered against Maker, or the proceeding is controverted
but is not dismissed within sixty (60) days after the commencement thereof.
 
2

--------------------------------------------------------------------------------


7. No Waiver; Remedies.  No failure on the part of the Payee or any other holder
of this Note to exercise and no delay in exercising any right, remedy or power
hereunder or under any other document or agreement executed in connection
herewith shall operate as a waiver thereof, nor shall any single or partial
exercise by the Payee or any other holder of this Note of any right, remedy or
power hereunder preclude any other or future exercise of any other right, remedy
or power.


8. Enforceability.  This Note shall be binding upon the Maker and the Maker’s
successors and assigns.


9. Governing Law.  This Note shall be governed by and construed in accordance
with the laws of the State of Delaware, excluding the conflicts of laws
principles thereof.


10. Severability.   In the event that any one or more of the provisions of this
Note shall for any reason be held to be invalid, illegal or unenforceable, in
whole or in part, or in any respect, or in the event that any one or more of the
provisions of this Note shall operate, or would prospectively operate, to
invalidate this Note, then, and in any such event, such provision or provisions
only shall be deemed null and void and of no force or effect and shall not
affect any other provision of this Note, and the remaining provisions of this
Note shall remain operative and in full force and effect, shall be valid, legal
and enforceable, and shall in no way be affected, prejudiced or disturbed
thereby.


11. Usury.  All agreements between the Maker and the Payee, whether now existing
or hereafter arising and whether written or oral, are expressly limited so that
in no contingency or event whatsoever, whether by acceleration of the maturity
of this Note or otherwise, shall the amount paid, or agreed to be paid, to the
Maker, or any other holder of this Note, for the use, forbearance or detention
of the money to be loaned hereunder or otherwise, exceed the maximum amount
permissible under applicable law.
 
12. Assignment.  Subject to applicable federal and state securities laws, the
Payee may assign this Note without first obtaining the consent of the Maker.


13. Certain Waivers.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, THE
MAKER, AND ALL OTHERS THAT MAY BECOME LIABLE FOR ALL OR ANY PART OF THE
OBLIGATIONS EVIDENCED BY THIS NOTE, HEREBY WAIVES PRESENTMENT, DEMAND, NOTICE OF
NONPAYMENT, PROTEST AND ALL OTHER DEMANDS AND NOTICES IN CONNECTION WITH THE
DELIVERY, ACCEPTANCE, PERFORMANCE OR ENFORCEMENT OF THIS NOTE, AND DOES HEREBY
CONSENT TO ANY NUMBER OF RENEWALS OR EXTENSIONS OF THE TIME OF PAYMENT HEREOF
AND AGREE THAT ANY SUCH RENEWALS OR EXTENSIONS MAY BE MADE WITHOUT NOTICE TO ANY
SUCH PERSONS AND WITHOUT AFFECTING THEIR LIABILITY HEREIN AND DO FURTHER CONSENT
TO THE RELEASE OF ANY PERSON LIABLE WITH RESPECT TO FAILURE TO GIVE SUCH NOTICE,
(ALL WITHOUT AFFECTING THE LIABILITY OF THE OTHER PERSONS, FIRMS, OR
CORPORATIONS LIABLE FOR THE PAYMENT OF THIS NOTE).


3

--------------------------------------------------------------------------------


14. Waiver of Jury Trial.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE MAKER HEREBY KNOWINGLY AND VOLUNTARILY WAIVES TRIAL BY JURY AND THE RIGHT
THERETO IN ANY ACTION OR PROCEEDING OF ANY KIND ARISING UNDER OR OUT OF OR
OTHERWISE RELATED TO OR CONNECTED WITH THIS NOTE OR ANY RELATED DOCUMENT.


15. Miscellaneous.  If any payment of principal or interest on this Note shall
become due on a Saturday, Sunday, or a public holiday under the laws of the
State of Delaware, such payment shall be made on the next succeeding business
day and such extension of time shall be included in computing interest in
connection with such payment.  Upon payment in full of all aggregate unpaid
principal and interest payable hereunder, this Note shall be surrendered to the
Maker for cancellation.
 
16. Fees and Expenses. The Maker shall reimburse the Payee for all fees in
connection with the documentation and administration of this Note upon an
invoice being provided by the Payee.
 
17. Entire Agreement.  This Amendment and Note Restatement shall set forth the
entire agreement of the Parties with respect to the subject matter contained
herein and shall replace all prior agreements and understandings relating to the
subject matter contained herein, whether oral or written, including without
limitation the Original Note and the Note Amendments.
 
IN WITNESS WHEREOF, the Maker has caused this Fourth Amendment and Restatement
of Loan and Promissory Note to be duly executed and delivered as of the day and
year first written above.

              BLINK COUTURE, INC.          
 
By:
/s/ Lawrence Field      
Name: Lawrence Field
Title: President & CEO
                 

        REGENT PRIVATE CAPITAL, LLC          
 
By:
/s/ Anurag Agarwal      
Name:  Anurag Agarwal
Title: Managing Director
                 



 
4

--------------------------------------------------------------------------------

